YANKWICH, District Judge.
The above-entitled cause, heretofore tried and submitted, is hereby determined as follows :
Decree ordered for the plaintiff, as prayed.
The court is of the view that the patent is valid. While the elements of the combination are old, the combination achieves a result not heretofore attained or anticipated in the art. The best references are far afield from the patented device. (See Note 1)
I am also of the view that the defendants’ device infringes.
Some of the experts for the defendants sought to find two or three deviations in the accused device. The stress, on the argument, however, was laid on one departure only: The “V” or “U” shape packing.
It is true that the inventor, throughout, speaks of a “flange” packing. It may also be conceded that the designation of the two kinds of packing (“flange” or “V” or “U” shape) is well established in the trade, each having a distinct meaning.
However, this does not determine the matter. To avoid infringement, the new element must achieve a different function or a different or better result. This is not the case here.
The deviant element in the accused devices, while different in shape, performs the same function, in the same manner.
Hence the finding that the patented device is valid and that the defendants have infringed Claim 3 of Letters Patent 1,747,-942, Lanninger.
The interlocutory decree is to provide for injunction to issue against the defendants, enjoining infringement, manufacture, or sale, and reference to Irving Rand, Esquire, Special Master, to take an accounting and ascertain the damages to be awarded to plaintiffs.
NOTE 1. — For a better understanding of the opinion, we append, as Exhibit 1, the specifications and Claim in suit. As Exhibit 2, we append the drawings.
EXHIBIT 1.
Patented Feb. 18, 1930 1,747,942 United States Patent Office
Karl Lanninger, of Frankfort-on-the-Main, Germany
Pipe Line
Application filed October 8, 1923, Serial No. 667,353, and in Germany October 14, 1922.
This invention relates to a line of conduits especially designed for conducting water or steam and in the first mentioned case especially for showering, irrigating and fire extinguishing purposes. The line consists of pipes which are held together by means of sleevelike coupling casings with rubber packing cups.
The salient feature of the invention consists in that the coupling sleeves are rigid and have cups of elastic material the neck of each cup fitting tightly on the corresponding pipe end, said cups having further each a flange which is clamped in the casing. Only for the reason that they are rigid the coupling casings are capable to withstand the rough handling to which they are submitted, as the pipe lines are thrown about on the fields and in factories. On account of the rigidity of the coupling casing it is however very difficult to ensure the lightness of the joint between the cup and the casing. According to the invention this difficulty is overcome by using the elastic packings through which not only is a tight joint capable of being maintained but a certain degree of flexibility is imparted to the pipe line. The very strong vertical flange on the packing cup permits of a specially *968simple fixation as it is inserted and clamped in a groove of the coupling sleeve.
The invention will be best understood from a consideration of the following detailed description taken in connection with the accompanying drawing forming a part of this specification, with the understanding that while on the drawings several embodiments of the invention are disclosed, the invention is not confined to any strict conformity with the showing of the drawings but may be embodied in any manner which does not make a material departure from the salient features of the invention.
In the drawings:—
Fig. 1 shows the coupling casing in longitudinal section.
Fig. 2 is an end view of the casing shown from the left of Fig. 1.
Fig. 3 shows in longitudinal section the coupling of a branch pipe.
Figs. 4 and 5 show in longitudinal section and in end view respectively another form of construction of the pipe coupling.
According to Figs. 1 to 3 the coupling sleeve a has an internally threaded cylindrical neck screwed upon the threaded end o of a pipe c. The other neck ai of the coupling sleeve is also cylindrical but smooth so that the end of the other pipe c can be inserted through this neck 04 and through the hat shaped rubber packing b. The flange 62 of the packing is held in a recess e. In order to facilitate the tight fitting of the rubber cup on the pipe wall grooves hi are arranged in the cylindrical part of the same. The sleeve a is connected with this second pipe by means of a hinge. An eye ci of pipe c projects with sufficient play into a lug ai of the sleeve a and is connected with the same by a loosely inserted cotter pin d. The easy movement of the hinge ci, ai and the ample play of the cotter pin in the borings of the hinge further increase the flexibility of the joint of the pipes and the facility of this joint to adapt itself to the irregularities of the ground and the available space.
The couplings could also serve for branch pipes as shown in Fig- 3. In this case the casing or sleeve a of the pipe coupling has a branch g, gi and a cap h mounted in the branch gi by means of a hinge i. The branch g may be either made in one piece with the sleeve a, or, as shown in Fig. 3, it may be removably connected with the said sleeve a by threaded sleeve n.
The packing b could be adjustably mounted in the casing a as shown in Fig. 3. In this case the sleeve and neck are composed of two parts a, a'l between the adjacent threaded ends p of which the flange £>2 of the cup shaped packing is clamped.
Figs. 4 and S show that the rough pipe ends may be connected, in which case a split ring m is fixed on the pipe c with the aid of a screw k, said ring having an extension c'i which is hingedly connected with the extension ai by a cotter pin d.
I claim:—
3. A pipe joint in connection with pipes one of which has an unthreaded end, a rigid coupling sleeve for coupling said pipes into which said unthreaded end extends, said sleeve having an interior annular groove in the inner surface, a packing of elastic material in said coupling sleeve consisting of a free cylindrical part frictionally enclosing the unthreaded pipe end and having a flange frictionally retained in the groove of said sleeve, and means for hingedly securing said sleeve on the pipe having the unthreaded end.
In testimony whereof I affix my signature.
Karl Lanninger.
EXHIBIT 2.